ORDER

PER CURIAM.
Jordan Tobin (Husband) appeals from the judgment of the trial court granting a motion to modify child support filed by *799Lieba Tobin, n/k/a Lieba Finn (Wife). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion, nor was its judgment against the weight of the evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).